Opinion by
Judge Lindsay:
It is satisfactorily established by the pleadings, exhibits and proof that appellee was entitled to have the deed under which he claims title so reformed as to correctly describe the property intended to be conveyed.
The conveyance from May and Gray to H. W. Gray and others, trustees for Mrs. Selina Lawrence, divested the grantor of all interest in the trust property, and under the same she could not claim to have the slightest interest, either legal or equitable, in the execution of the trust. In addition to this, the trustees were empowered to sell and convey the trust estate at their discretion. Under such a state of case the statute of 1820 does not apply. Butler v. Miller, 15 B. Monroe. Bottom page 494.
Judgment affirmed.